DETAILED ACTION

This action is in response to the application filed on 2/25/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 3, it’s not clear as to if the limitation “a point that after predetermined time from a point of time of start of the charge” is the same or different from the limitation “a point that is after predetermined time from a point of time of start of the charge”, mentioned in claim 2. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xi (US Patent 6600299). 	Regarding claim 1, Xi discloses (see fig. 3) a power supply circuit comprising: a smoothing capacitor (C-filt) that is charged with a charge current from an output transistor (Iout from NSW) and outputs a voltage generated by the charge as an output voltage (Vout); a control loop (A1, A2, BUF, R1/R2) that controls a conduction state of the output transistor (connection to gate of NSW) depending on a difference value between the output voltage and a reference voltage (operation and output from A1); and a gain adjustment circuit (204) that adjusts a gain of a control loop (adjusting gain of A2) depending on magnitude of a charge current after a charge of a smoothing capacitor with the charge current starts (Iout flows through C_filt and is sensed by 204, which uses the sensed Iout to adjust the gain of A2). 	Regarding claim 2, Xi discloses (see fig. 3) that the gain adjustment circuit (204) adjusts the gain of the control loop depending on a value of the charge current of a point that is after predetermined time from a point of time of start of the charge (after Iout produced, 204 begins to measure Iout and adjust the gain based on the measurement). 	Regarding claim 4, Xi discloses (see fig. 3) that the gain adjustment circuit (204) adjusts the gain of the control loop depending on time taken from start of the charge until the charge current reaches a predetermined set value (the gain is adjusted based on increases and decreases of Iout, once the increase or decrease stops, the gain adjustment also stops).
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takenaka (US Patent 10707754). 	Regarding claim 11, Takenake disclose (see fig. 6) a power supply circuit comprising: a smoothing capacitor (C1) that is charged with a charge 17Docket No. PTCA-20285-US: Finalcurrent (Iout) from an output transistor (N1) and outputs a voltage generated by the charge as an output voltage (AVDD); a control loop (120) that controls a conduction state of the output transistor (output from 120 to gate of N1) depending on a difference value between the output voltage and a reference voltage (operation of 124 within 120); and a gain adjustment circuit (130) that adjusts a gain of the control loop (output from 130 to 124 to control gain of 124) depending on a changed amount in the output voltage after an on-duty ratio of the output transistor is changed (operation of 130 is based on changes in the output voltage).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6-7, 9, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xi (US Patent 6600299) in view of Takenaka (US Patent 10707754). 	Regarding claims 6-7, Xi does not disclose that the control loop has an error amplifier that compares the output voltage with the reference voltage, and the gain adjustment circuit adjusts a gain of the error amplifier. 	Takenake discloses (see fig. 6) that a control loop has an error amplifier (124) that compares an output voltage (AVDD) with the reference voltage (Vref), and a gain adjustment (130) circuit adjusts a gain of the error amplifier (operation of 130 adjusting the gain of 124). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed modify the circuit of Xi to include the features of Takenake because it provides for output transient control means, thus increasing operational efficiencies. 	Regarding claims 9 and 20, Xi does not disclose that the control loop has a signal generation circuit that generates a PWM signal having an adjusted duty ratio depending on an output signal of the error amplifier, and a drive circuit that generates a drive signal depending on an output signal of the signal generation circuit and supplies the drive signal to the output transistor. 	Takenake discloses (see fig. 6) that a control loop has a signal generation circuit that generates a PWM signal (128) having an adjusted duty ratio depending on an output signal of the error amplifier (124 used in controlling the output from 128), and a drive circuit (129) that generates a drive signal depending on an output signal of the signal generation circuit and supplies the drive signal to an output transistor (output from 129 to N1 based on output from 128 to 129). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed modify the circuit of Xi to include the features of Takenake because it provides for output transient control means, thus increasing operational efficiencies. 	Regarding claim 15, Xi discloses (see fig. 3) a power supply circuit comprising: an output transistor (NSW) having a main current path (path through NSW), the main current path having one end to which an input voltage is applied (VDD connection to NSW) and having another end that outputs a charge current (NSW output which outputs Iout); a smoothing capacitor (C_filt) that is charged with the charge current (Iout charging C-filt) and outputs a voltage generated by the charge as an output voltage (Vout); a current detection circuit (detection circuit in 204) that detects the charge current (operation of 204); a control loop (A1, A2, BUF, R1/R2) having an error amplifier (A1) that outputs a difference value between the output voltage and a reference voltage (output from A1); and a gain adjustment circuit (gain adjustment circuit in 204) that adjusts an amplifier (A2) depending on a change in the charge current after the charge of the smoothing capacitor with the charge current starts (operation of 204 adjusting A2). 	Xi does not disclose a gain adjustment circuit that adjusts the error amplifier. 	Takenake discloses (see fig. 6) a gain adjustment circuit (130) that adjusts an error amplifier (130 adjusting 124). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed modify the circuit of Xi to include the features of Takenake because it provides for output transient control means, thus increasing operational efficiencies.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xi (US Patent 6600299) in view of Takenaka (US Patent 10707754) and Nakajima (US Patent 6686728). 	Regarding claim 8, Xi does not disclose that the gain adjustment circuit adjusts a bias current of the error amplifier to adjust the gain of the error amplifier. 	Nakajima discloses (see fig. 1) that a gain adjustment circuit (A3) adjusts a bias current (Ib) of an error amplifier (A1) to adjust a gain of the error amplifier (see Abstract). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed modify the circuit of Xi to include the features of Nakajima because it provides for an output voltage control means, thus increasing operational efficiencies.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xi (US Patent 6600299) in view of Takenaka (US Patent 10707754) and Pishad (US Patent 10571945). 	Regarding claim 10, Xi does not disclose that the control loop supplies an output signal of the error amplifier to a gate of the output transistor. 	Pishad discloses (see fig. 4) that a control loop (200/210) supplies an output signal of an error amplifier to a gate of an output transistor (output from 200 to gate of 206). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed modify the circuit of Xi to include the features of Pishad because it provides for an output voltage control means, thus increasing operational efficiencies.
Allowable Subject Matter
Claims 5, 12-14, 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Zhou et al. (US Patent 9190973) discloses a gain adjustment circuit for an amplifier. 	Demizu (US Patent 6570368) discloses a switching power supply device for suppressing an increase in ripple output voltage. 	Xi (US Patent 6246221) discloses a PMOS low drop-out voltage regulator using a non-inverting variable gain stage. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838